UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08822 Capital Management Investment Trust (Exact name of registrant as specified in charter) 630 Fitzwatertown Road , Building A 2nd Floor Willow Grove, PA19090-1904 (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code: 888.626.3863 Date of fiscal year end:11/30/2011 Date of reporting period: 02/28/2011 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of February 28, 2011 (Unaudited) Shares Value Common Stock - 92.95% Aerospace & Defense - 4.36% Rockwell Collins, Inc. $ Banks - 0.51% CapitalSource, Inc. Beverages - 2.75% * Constellation Brands, Inc. - Class A Commercial Services- 2.60% Deluxe Corp. Electric - 2.51% Edison International Electrical Components & Equipment - 3.62% * Energizer Holdings, Inc. Electronics - 3.50% Amphenol Corp. - Class A Environmental Control - 3.01% Republic Services, Inc. Food - 3.23% McCormick & Co., Inc. Gas - 4.14% Energen Corp. Hand & Machine Tools - 9.13% Snap-On, Inc. Stanley Black & Decker Corp. Healthcare - Products - 7.63% DENTSPLY International, Inc. * Henry Schein, Inc. STERIS Corp. Healthcare - Services - 3.07% Quest Diagnostics, Inc. Household Products - 5.43% American Greetings Corp. - Class A Clorox Co. Iron & Steel - 3.13% Steel Dynamics, Inc. Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of February 28, 2011 (Unaudited) Shares Value Common Stock - 92.95% (Continued) Mining - 8.19% Cameco Corp. $ Silver Wheaton Corp. Miscellaneous Manufacturing - 5.44% Parker Hannifin Corp. Oil & Gas - 8.86% Canadian Oil Sands Ltd. * Forest Oil Corp. * Rowan Cos., Inc. Oil & Gas Services - 4.00% * Cameron International Corp. Pharmaceuticals - 2.26% * Salix Pharmaceuticals Ltd. Semiconductors - 4.43% * LSI Corp. * MEMC Electronic Materials, Inc. Telecommunications - 1.15% Frontier Communications Corp. TotalCommon Stock (Cost $10,526,399) Investment Companies - 7.00% Exchange-Traded Funds - 4.36% iShares MSCI Japan Index Fund * SPDR Gold Trust Money Market Funds - 2.64% ** Wells Fargo Advantage Money Market Fund Class I,0.01 % Total Investment Companies (Cost $863,507) Total Investments (Cost $11,389,906) - 99.95% Other Assets in Excess of Liabilities, net - 0.05% Net Assets - 100.00% $ *Non-income producing investment. **Rate shown represents the rate at February 28, 2011 is subject to change and resets daily. Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of February 28, 2011 (Unaudited) % of Net Industry Assets Value Aerospace & Defense % $ Banks % Beverages % Commercial Services % Electric % Electrical Components & Equipment % Electronics % Environmental Control % Exchange-Traded Funds % Food % Gas % Hand & Machine Tools % Healthcare - Products % Healthcare - Services % Household Products % Iron & Steel % Mining % Miscellaneous Manufacturing % Money Market Funds % Oil & Gas % Oil & Gas Services % Pharmaceuticals % Semiconductors % Telecommunications % Total % $ See Notes to Schedule of Investments. Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of February 28, 2011 (Unaudited) Shares Value Common Stock and Rights - 84.55% Biotechnology - 1.95% * Cubist Pharmaceuticals, Inc. $ Commercial Services - 4.54% Deluxe Corp. Distribution & Wholesale - 3.16% * Watsco, Inc. Electric - 7.57% Black Hills Corp. NorthWestern Corp. UIL Holdings Corp. Electrical Component & Equipment - 3.03% * SunPower Corp Electronics - 5.24% * Dionex Corp. Engineering & Construction - 7.21% Chicago Bridge & Iron Co. NV * Orion Marine Group, Inc. Tutor Perini Corp. Food - 8.69% B&G Foods, Inc. - Class A Snyders-Lance, Inc. Tootsie Roll Industries, Inc. Forest Products & Paper - 4.57% * KapStone Paper and Packaging Corp. Gas - 1.95% South Jersey Industries, Inc. Home Furnishings - 2.94% Ethan Allen Interiors, Inc. Household Products - 6.54% Jarden Corp. WD-40 Co. Insurance - 3.71% Platinum Underwriters Holdings Ltd. Iron & Steel - 3.70% Carpenter Technology Corp. Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of February 28, 2011 (Unaudited) Shares Value Common Stock and Rights - 84.55% (Continued) Oil & Gas - 2.44% Cabot Oil & Gas Corp. $ Oil & Gas Services - 1.93% Gulf Island Fabrication, Inc. Pharmaceuticals - 2.23% * VCA Antech, Inc. Pipelines - 2.56% Eagle Rock Energy Partners LP * Eagle Rock Energy Partners LP Rights, Strike Price $6.00, Expiration 05/15/12 REIT - 5.11% * Ashford Hospitality Trust, Inc. Rayonier, Inc. Retail - 3.48% The Buckle, Inc. Transportation - 2.00% * RailAmerica, Inc. Total Common Stock and Rights (Cost $7,198,397) Investment Companies - 17.40% Closed-End Funds - 1.70% Japan Smaller Capitalization Fund, Inc. Exchange-Traded Funds - 3.33% Market Vectors Agribusiness ETF * Uranium Participation Corp. - PFIC Money Market Funds - 12.37% ** Wells Fargo Advantage Money Market Fund Class I,0.01% Total Investment Companies (Cost $1,785,485) Total Investments (Cost $8,983,882) - 101.95% Liabilities in Excess of Other Assets, net - (1.95)% ) Net Assets - 100.00% $ * Non-income producing investment. ** Rate shown represents the rate at February 28, 2011 which is subject to change and resets daily. The following abbreviations are used in this portfolio: LP - Limited Partnership NV - Naamloze Vennootschap (Dutch) PFIC - Passive Foreign Investment Company REIT - Real Estate Investment Trust Capital Management Small-Cap Fund As of February 28, 2011 (Unaudited) % of Net Industry Assets Value Biotechnology % Closed-End Funds % Commercial Services % Distribution & Wholesale % Electric % Electrical Component & Equipment % Electronics % Engineering & Construction % Exchange-Traded Funds % Food % Forest Products & Paper % Gas % Home Furnishings % Household Products % Insurance % Iron & Steel % Money Market Funds % Oil & Gas % Oil & Gas Services % Pharmaceuticals % Pipelines % REIT % Retail % Transportation % Total % $ See Notes to Schedule of Investments. Capital Management Funds Notes to Schedules of Investments February 28, 2011 (Unaudited) Investment Valuation The Funds’ investments in securities are carried at value. Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time. Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price. Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available (e.g., if the exchange on which the portfolio security is principally traded closes early or if trading of the particular portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculation) or which cannot be accurately valued using the Funds’ normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculation. A portfolio security’s "fair value" price may differ from the price next available for that portfolio security using the Funds’ normal pricing procedures. Investment companies are valued at net asset value. Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, the Funds disclose fair value of their investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under GAAP are described below: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for identical securities on inactive markets, prices for similar securities, interest rates, amortized cost, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the valuation inputs, representing 100% of the Funds’ investments, used to value the Funds’ net assets as of February 28, 2011: Mid-Cap Fund Security Classification (a) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Common Stocks (b) $ $
